Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 24, 38, (10/7/2021), and previously presented claims 25-26, 28-29, 31-34, 36-37, 39, are pending and under consideration by the Examiner.
	Claims 1-23, 27, 30, 35, and 40-44 have been canceled. 

3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Stephanie Greer on 12/9/2021.


4.	The application has been amended as follows:

IN THE CLAIMS:

	Claim 24. (Currently amended) A method of treating symptoms of osteoarthritis or slowing, arresting, or reversing progression of osteoarthritis in a subject suffering therefrom, comprising administering to the subject a therapeutically effective amount of a polypeptide of SEQ ID NO:3.


26. (Currently amended) The method according to claim 25, wherein treating symptoms of osteoarthritis comprises reduction in pain, inflammation, swelling, tenderness, joint stiffness, or increase in joint mobility, or any combination thereof.

Claim 28. (Currently amended) The method according to claim 24, wherein treating symptoms of osteoarthritis or slowing, arresting, or reversing progression of osteoarthritis comprises regrowth of cartilage, curative treatment, or combinations thereof.

Claim 31. (Currently amended) The method according to claim 24, wherein the polypeptide of SEQ ID NO:3 is connected to one or more auxiliary molecules.

Claim 33. (Currently amended) The method according to claim 31, wherein the polypeptide of SEQ ID NO:3 is connected to the one or more auxiliary molecules via one or more linkers.  

Claim 34. (Currently amended) The method according to claim 32, wherein the polypeptide of SEQ ID NO:3 is connected to an immunoglobulin Fc or a portion thereof.

Claim 36. (Currently amended) The method according to claim 24, wherein the polypeptide of SEQ ID NO:3 binds to any of nerve growth factor (NGF), brain-derived 

Claim 37. (Currently amended) The method according to claim 24, wherein the polypeptide of SEQ ID NO:3 is administered to the subject separately, sequentially, or simultaneously in combination with a second pharmacologically active compound.

Claim 39. (Currently amended) The method according to claim 24, wherein the polypeptide of SEQ ID NO:3 is formulated for oral, sublingual, buccal, topical, rectal, inhalation, transdermal, subcutaneous, intravenous, intra-arterial, intramuscular, intracardiac, intraosseous, intrasynovial, intradermal, intraperitoneal, transmucosal, vaginal, intravitreal, intra-articular, peri-articular, local or epicutaneous administration.

5.	Claims 24-26, 28-29, 31-34, and 36-39, are allowable. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646